Title: To John Adams from Tobias Lear, 15 December 1799
From: Lear, Tobias
To: Adams, John



Sir,
Mount Vernon, Decr. 15th: 1799

It is with inexpressible grief that I have to announce to you the Death of the Great and the Good General Washington.
He died last evening between ten and eleven O’clock, after a short illness of about twenty hours.
His disorder was an inflamatory sore throat, which proceeded from a cold, of which he made but little complaint on Friday.—On Saturday Morning, about three o’clock, he became ill. Doctor Craik attended him in the morning, and Doctor Dick of Alexandria, and Doctor Brown of Port Tobacco, were soon after called in.—Every medical assistance was offered; but without the desired effect.—His last scene corresponded with the whole tenor of his life.—Not a groan, nor a Complaint escaped him in extreme distress.—With perfect resignation, and in full possession of his reason, he closed his well spent life.—
I have the honor to be, / with the highest Respect, / Sir, / Your most obedient & / very humble servant

Tobias Lear.